DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Drawings
The drawings are objected to because in Figures 6 and 7 there is improper shading that makes the drawings unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  Each of the claims is multiple sentences and this is not allowed.  Each of the claims can only be a single sentence each.  Appropriate correction is required.
Claim 7, merely states an advantage of the invention and is not reciting a claimed structure and is improper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 23 the term “first clutch” is used, it is unclear if this as a new clutch from line 20 or if it is the same clutch as there is no way to tell what is being claimed since it appears that two different connections are being claimed with the same first clutch.
In claim 1, part ii, it is unclear as to what is being claimed as it states that a planetary carrier is connected to the sun gear of the simple planetary gearset via a first clutch, this is not shown in Fig. 2 where neither carrier c1 or c2 is connected to any sun gears by a first clutch.  Further, the claim uses the term “respectively” at the end of this part, however, it is unclear as to what is being connected to what, since there are multiple sun gears and a ring and a carrier and it is unclear as to what the “ground via second clutch and vehicle output” is referring to. It is further unclear as to what the first clutch is connecting since in part iii it is then stated that the first clutch links the sun gear of the simple planetary gear set to the front sun gear and previously in part ii this clutch is connecting a planetary carrier to a sun gear of the simple planetary gear set. It is suggested that each connection be specifically stated so that is clear what is being connected to another part.
In claims 3, 4 and 6 the terms such as “Mechanical Point 1”, “Mechanical Point 2” and “Mechanical Point 3” are claimed.  It is unclear as to what is being claimed as this 
Claim 3 recites the limitation "the gear ratios" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the input gear" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the gear ratios" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the speed ratio" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “lower” in claim 6 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what speed constitutes a lower speed as there is no frame of reference given.
The term “higher” in claim 6 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what a higher speed is as there is no frame of reference given.
The term “high” in claim 6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would It is unclear as to what a higher speed is as there is no frame of reference given.
Claim 7, merely states an advantage of the invention and is not reciting a claimed structure at all and is improper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,543,740 to Oh et al.
Regarding claim 1, as best understood by the Examiner, the Oh patent teaches a dual mode power-split transmission for hybrid electric drive system to propel a vehicle or machine using a combination of power sources, drive systems comprising of: a Motor/Generator 32 having an output for providing rotational power and absorbing torque during recuperation, a Motor/Generator 16 having an output for providing rotational power and absorbing torque for recuperation, an Internal Combustion Engine 18 having an engine output for providing rotational power, a transmission comprising of simple planetary gearset 24 and compound planetary gearset 70 for receiving rotational power from the Motor/Generator 32, Motor/Generator 16, and Internal Combustion Engine 18, and to combine rotational power into transmission output power to propel the vehicle or machine, the transmission including components: a simple planetary gearset 
The remaining language in claim 1, is not being considered as it appears the first clutch in part iii is giving a different connection from what is being claimed in part ii that says the first clutch is connecting the planetary carrier to a sun gear of the simple planetary gear set, then in part iii the first clutch is then linking the sun gear of the simple planetary gear set with the front sun gear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,425,359 to Holmes et al.; U.S. Publication No. 2012/0053769 to Kumazaki et al.; U.S. Publication No. 2010/0279817 to Holmes all teach a two motor planetary gear set transmission.
Chinese Patent No. CN 108394264 to Chen et al. teaches a transmission with two motors and three planetary gear sets.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655